
	
		III
		110th CONGRESS
		2d Session
		S. RES. 622
		IN THE SENATE OF THE UNITED STATES
		
			July 24 (legislative day, July 23),
			 2008
			Mr. Graham (for himself,
			 Mr. Alexander, Mr. Bayh, Mr.
			 Biden, Mr. Bond,
			 Mrs. Boxer, Mr.
			 Brown, Mr. Brownback,
			 Mr. Bunning, Mr. Burr, Mr.
			 Byrd, Mr. Cardin,
			 Mr. Casey, Mr.
			 Chambliss, Mr. Coburn,
			 Mr. Cochran, Mr. Cornyn, Mr.
			 DeMint, Mr. Dodd,
			 Mrs. Dole, Mr.
			 Durbin, Mrs. Hutchison,
			 Mr. Isakson, Ms. Landrieu, Mr.
			 Levin, Mrs. Lincoln,
			 Mr. Martinez, Mr. McCain, Mrs.
			 McCaskill, Mr. Menendez,
			 Ms. Mikulski, Mr. Nelson of Florida, Mr.
			 Obama, Mr. Rockefeller,
			 Mr. Salazar, Mr. Sessions, Mr.
			 Specter, Mr. Vitter,
			 Mr. Warner, Mr.
			 Wicker, and Mr. Pryor)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			July 31, 2008
			 Reported by Mr. Leahy,
			 without amendment
		
		
			September 8, 2008
			Considered and agreed to
		
		RESOLUTION
		Designating the week beginning September 7,
		  2008, as National Historically Black Colleges and Universities
		  Week.
	
	
		Whereas there are 103 historically Black colleges and
			 universities in the United States;
		Whereas historically Black colleges and universities
			 provide the quality education essential to full participation in a complex,
			 highly technological society;
		Whereas historically Black colleges and universities have
			 a rich heritage and have played a prominent role in the history of the United
			 States;
		Whereas historically Black colleges and universities have
			 allowed many underprivileged students to attain their full potential through
			 higher education; and
		Whereas the achievements and goals of historically Black
			 colleges and universities are deserving of national recognition: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week beginning September 7, 2008, as National Historically Black
			 Colleges and Universities Week; and
			(2)calls on the
			 people of the United States and interested groups to observe the week with
			 appropriate ceremonies, activities, and programs to demonstrate support for
			 historically Black colleges and universities in the United States.
			
